IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

GREENWAY, LLC. and G.H.M.D.,                NOT FINAL UNTIL TIME EXPIRES TO
LLC.,                                       FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
      Appellants,
                                            CASE NO. 1D15-1731
v.

STEINHATCHEE        ANCIENT
OAKS PROPERTY OWNER’S
ASSOCIATION, INC. and TRI-
COUNTY             ELECTRIC
COOPERATIVE, INC.,

      Appellees.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Taylor County.
Andrew J. Decker, III, Judge.

David Lawrence, Tallahassee and Guillermo M. Mancebo of the Mancebo Law
Group, P.A., Miami, for Appellants.

Joseph R. Fritz of Joseph R. Fritz, P.A., Tampa, for Appellee Steinhatchee Ancient
Oaks Property Owner’s Association, Inc. and E. Dylan Rivers of Ausley &
McMullen, Tallahassee, for Appellee Tri-County Electric Cooperative, Inc.


PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON, and KELSEY, JJ., CONCUR.